Citation Nr: 1609723	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ankle strain, to include as secondary to the Veteran's service-connected conditions.  

2.  Entitlement to service connection for right ankle strain, to include as secondary to the Veteran's service-connected conditions.  

3.  Entitlement to service connection for left hip arthritis, to include as secondary to the Veteran's service-connected conditions.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded these matters for development in January 2014.

The issue of entitlement to service connection for a bilateral foot disability has been raised by the record (see August 2009 and April 2010 substantive appeal forms) but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the January 2014 Board remand, the Veteran contends that his left hip and bilateral ankle disabilities are related to his service-connected conditions.

By way of background, the Board notes that the Veteran was separated from service via medical board with a diagnosis of arthritis, multiple, rheumatoid type, apparently in his right knee and possibly his left hip.  Thereafter, in October 1968 the Veteran was service-connected for right knee arthritis and in September 1985 he was service-connected for right hip replacement and Strumpell-Marie ankylosing spondylitis (AS), a spinal disability.  In conjunction with the current appeal, the Veteran was afforded a VA QTC (contract) examination in January 2008 at which point the examiner diagnosed the Veteran with degenerative disc disease of the spine with spondylitis and bilateral ankle strain; the examiner found no evidence of AS.  In March 2010 a second VA examination was conducted at which point the examiner seemed to indicate that the Veteran did have AS, but that the condition had not spread to the Veteran's ankles or left hip. 

Pursuant to the January 2014 Board decision, another examination was performed in February 2014 and an addendum was provided in September 2014.  The 2014 examiner, a physician's assistant, stated that an opinion regarding the etiology of the Veteran's bilateral ankle disability could not be provided because the February 2014 examination did not reveal a current bilateral ankle disability.  However, the Board notes that during the January 2008 examination, the Veteran was diagnosed with bilateral ankle strain.

The presence of a disability at any time during the course of the claim is sufficient to establish the "current disability" requirement for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the "current disability" required for service connection includes disability at the time of filing or during the pendency of a claim).  Here, the Veteran did meet the criteria for a bilateral ankle disability based on the January 2008 diagnosis of bilateral ankle strain.  Thus, an addendum opinion is necessary to determine whether the bilateral ankle strain noted during the 2008 examination is related to the Veteran's service-connected back, right hip, or right knee disabilities.  

Similarly, an addendum opinion regarding the Veteran's left hip disability is also required.  In this regard, the 2014 examiner provided an opinion that did not address the Board's January 2014 remand directives.  Instead, the examiner seemed to try and refute the Veteran's lay contentions and disprove his in-service diagnosis of arthritis.  Regardless of what the diagnosis was at that time, the Veteran did seek treatment for his left hip during service and has a left hip disability now.  An opinion regarding the relationship, if any, between the Veteran's in-service treatment and his current disability has not been provided.  Regarding the secondary opinions, the examiner did not provide a rationale regarding the opinion that the left hip disability was not aggravated by his service connected right hip, right knee, and back.  Finally, the 2014 examiner made several statements in the opinion that are inconsistent with the record.  Namely, that the Veteran's right hip disability is not related to service (the right hip was service connected in 1985), that the Veteran did not have an altered gait (an abnormal gait was noted on VA examination in 2008 and elsewhere), and that the record did not contain an opinion from Dr. Van Cleave (an October 2007 letter from Dr. Van Cleave states "...because of his [AS], he can expect worse problems with other joints besides his spine...").  Thus, the Board finds that an addendum opinion is required. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his bilateral ankles, left hip, and service-connected disabilities.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records.

3. After the above has been completed to the extent possible, forward the Veteran's claims file to a VA examiner to obtain opinions concerning the relationship between the Veteran's left hip disability and bilateral ankle strain and service or his service-connected right hip, right knee, and back disabilities.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip disability is etiologically related to his military service, to include his treatment for left hip symptoms therein?  The examiner should opine whether the Veteran's in-service left hip symptoms, regardless of ultimate diagnosis, are etiologically related to his current left hip disability.

b. Is it at least as likely as not that the Veteran's bilateral ankle strain (as diagnosed during the 2008 VA examination) and/or left hip disability were caused by the Veteran's service-connected right knee disability, right hip disability, and/or back disability?  The examiner is advised that the Veteran's back disability has been described as ankylosing spondylitis by the Veteran's private physician, the 2010 VA examiner, and the 2014 VA examiner.

c. If the Veteran's bilateral ankle strain and/or left hip disability were not caused by the Veteran's service-connected conditions, is it at least as likely as not that the bilateral ankle strain and/or left hip disability have been aggravated (permanently worsened beyond normal progression versus temporary exacerbation of symptoms) by the Veteran's service-connected right knee, right hip, and/or back disabilities?  Please explain why or why not.

d. If the bilateral ankle strain and/or left hip disability were permanently worsened beyond normal progression by the service-connected right knee, right hip, and/or back disability (aggravated) the examiner should attempt to quantify the extent of the aggravation.  The rationale for the opinions should be provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




